The disclosure is objected to because of the following informalities: Page 1, line 19 and page 2, line 20, note that the term “Literature” should be rewritten as --Literatures-- for proper tense, respectively at these instances. Page 2, line 3 and page 3, lines 27, 32, note that --the-- should be inserted after “of”, respectively at these instances for idiomatic clarity. Page 2, line 26, it is noted that --the-- should be inserted after “to” for idiomatic clarity. Page 3, line 2, note that the pronoun “they” should be rewritten as --the first and second conductors-- for clarity and completeness of description. Page 4, line 8, note that the heading “Description of Embodiments” should be rewritten as --Detail Description of Preferred Embodiments-- for consistency with PTO guidelines; lines 21, 25, note that --as shown in Figs. 1 and 2-- should be inserted after “other” (i.e. line 21) and inserted after “10C” (i.e. line 25), respectively at these instances for an appropriate characterization consistent with the labeling in those drawing figures; line 34, note that the term “stores” is vague in meaning as to whether such a term accurately characterizes the relationship of the conductors to the internal cavity. Page 5, line 1, note that the recitation of “plates 12-15” should be rewritten as --plates 12, 13, 14 and 15 as shown in Figs. 1 and 3-- for an appropriate characterization consistent with the labeling in those drawing figures; line 9, note that --as shown in Fig. 2-- should be inserted after “10C” for an appropriate characterization consistent with the labeling in that drawing figure; lines 14 & 15, note that the recitation of “whose side surface are” should be rewritten as --having side surfaces that are-- for idiomatic clarity; lines 16, 17, note that the respective pronouns “they” should be rewritten to indicate the intended features, at these instances for clarity and completeness of description. Page 6, line 7 and page 9, line 8, note that the term “fine-adjusted” should be ly-adjusted--, respectively at these instances for idiomatic clarity. Page 7, line 29 and page 8, line 28, note that --(Fig. 2)-- should be inserted after “HB”, respectively at these instances for consistency with the labeling in that drawing figure. Page 8, lines 17, 20, note that --loss-- should be inserted after “reflection”, respectively at these instances for an appropriate characterization; lines 24, 34, note that the recitation of “is 14-15” (i.e. line 24) and “of 14-15” (i.e. line 34) should be rewritten as --between 14 and 15--, respectively at these instances for an appropriate characterization; line 24, note that --(Fig. 2)-- should be inserted after “HA” for an appropriate characterization; line 31, note that --as shown in Fig. 1-- should be inserted after “[mm]” for an appropriate characterization consistent with the labeling in that drawing figure. Page 9, line 25, note that the recitation of “a form of the ridge waveguide” is vague in meaning, especially since no prior reference to a “ridge waveguide” has been made and thus appropriate clarification is needed. Page 10, line 25, note that the reference to paragraph number “[0039]” should be rewritten as paragraph number --[0038]--, especially in view of the cancellation of paragraph [0038] (i.e. see the preliminary amendment of 16 January 2020) and thus appropriate clarification is needed. At all occurrences throughout the specification (e.g. page 4, lines 23, 24; page 6, lines 19, 20; etc.), note that the reference to “(x/y/z)-direction (negative/positive) side” is vague in meaning, especially since the coordinate systems do not depict negative and positive directions along the axis directions and thus appropriate clarification is needed  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following descriptive terminology needs to be correspondingly described in the specification: Figs. 1, 2, 3, “COAXIAL LINE SIDE”; Figs. 1, 2, “WAVEGUIDE SIDE”; Fig. 2 (CASE SIDE, COVER SIDE).  Appropriate correction is required.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5; 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 4 and in claim 6, line 5, note that the respectively recitations of “on the side of the first waveguide part”, at these instances are vague in meaning, especially since no “side of the first waveguide part” has been previously and positively recited.
In claim 1, line 7 and in claim 6, line 9, note that it is unclear whether the respective recitations of “arranged in respective inner walls”, at these instances would be an accurate characterization of where the first and second conductors are located and thus appropriate clarification is needed.
In claim 5, lines 2 & 3, note that it is unclear how “a plate-like conductive plate”, as recited herein relate to the “plate-like members”, as recited in claim 3 and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 8, note that the pronoun “they” should be rewritten as --the first and second conductors-- for an appropriate characterization.
that is the same as a plane where--, at these instances for an appropriate characterization.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ajioka et al discloses a coaxial line to waveguide transition including conductive plates disposed within the waveguide. O’Connell et al and Giordano each discloses a coaxial line transition to an L-shaped waveguide. Le Neve discloses a waveguide having an L-shaped bend with steps at the bend in the waveguide.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee